DETAILED ACTION
This action is responsive to the filing of 7/10/2019. Claims 1-10 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the plurality of feature values" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the objective variable" in line 20.  It is unclear to which of the ‘an objective variable’ this claim limitation refers to (there are two ‘an objective variable’ in claim 1.)

Furthermore, the claims as recited have a number of referential issues, in particular:
Claim 1: A data analyzing device for analyzing analysis target data, comprising: 
a data input unit which receives an input of analysis target data including a plurality of attributes, 
a feature value automatic generating unit which automatically generates a new feature value by applying a predetermined function to a single attribute (is this single attribute from the target data, or not?) or a combination of a plurality of attributes (should probably say the plurality of attributes, or ‘a second plurality of attributes’ if it’s not referring to the plurality of values In the target data above), 
an analyzing unit which generates a prediction model for predicting an objective variable based on feature values of a plurality of attributes (should probably say the plurality of attributes, or ‘a second / third plurality of attributes’ if it’s not referring to the plurality of values In the target data above), including a feature value of an original attribute included in the analysis target data and a new feature value generated by the feature value automatic generating unit, 
an evaluating unit which, for each of the plurality of feature values, by determining a division point indicating a change in influence on an objective variable (should probably say the objective variable, or ‘a second objective variable’ if it’s not referring to the objective variable above), divides each feature value into a plurality of segments and calculates an evaluation value using an influence degree of each segment on the objective variable as an index, and 
a display unit which displays the segments of the feature values for which the evaluation values have been calculated by the evaluating unit.

Similar issues are found in claims 2-10, Appropriate correction is required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
10/6/2022